MEMORANDUM **
Eduardo Ramirez appeals from the 48-month sentence imposed after his guilty-plea conviction to use of a communication facility, in violation U.S.C. § 843(b). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*716Ramirez contends that the district court imposed an unreasonable sentence because, inter alia, he played a minor role in the conspiracy and cooperated with the government. We disagree. Because the record reveals that during the sentencing hearing, the court took into account these considerations, and balanced them against other relevant factors, including the seriousness of the offense and the need to avoid unwarranted sentencing disparities, the 48-month sentence was reasonable. See 18 U.S.C. § 3553(a); United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied, — U.S.-, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.